UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7382


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMIAN ANTONIO MURPHY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, Senior District Judge. (1:06-cr-00062-JPJ-PMS-1)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damian Antonio Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damian Antonio Murphy appeals the district court’s order denying his motion for a

sentence reduction pursuant to Section 404(b) of the First Step Act, Pub. L. No. 115-391,

132 Stat. 5194, 5239. We have reviewed the record and find no reversible error. See Terry

v. United States, 141 S. Ct. 1858, 1862-64 (2021) (holding that 21 U.S.C. § 846(b)(1)(C)

is not a covered offense under the First Step Act). Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2